Citation Nr: 1642185	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-24 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from April 1989 to December 1995.  The Veteran was awarded the Army Commendation Medal and Army Achievement Medal with 1st Oak Leaf Cluster.  

This case comes before the Board of Veterans' Appeals (the Board) from March 2010 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a July 2012 rating decision, the RO granted the Veteran's claim of entitlement to service connection for major depressive disorder.  Therefore, this claim has been resolved and is no longer before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board observes there may be outstanding medical evidence from the Veteran's period of active duty service.  The Veteran's service treatment records include an August 28, 1995 note from the General / Internal Medicine Clinic indicating the Veteran was seen in the emergency room the previous week following a car accident.  However, records from the Veteran's emergency room treatment were not obtained.  As clinical records, including emergency department records, are stored separately from service treatment records, a remand is appropriate to determine if there are any outstanding clinical records from the Veteran's treatment at Walter Reed Army Medical Center or any other facility and if so, to associate those records with the claims file.  See M21-1, III.iii.2.A.1.e.  Additionally, the AOJ obtained Department of Defense service treatment records from Compensation and Pension Record Interchange (CAPRI) in December 2009.  The 80 pages of records primarily consist of abbreviated notes about prescriptions and procedures rather than detailed medical notes.  It is unclear whether these abbreviated records constitute the entirety of the Veteran's service treatment records.  Thus, the AOJ should verify that the all of the Veteran's service treatment records have been obtained.

The Veteran was afforded VA examinations for her claimed disabilities in January 2010.  The examiner observed that the Veteran had no specific shoulder pathology, but that her left shoulder pain was directly related to radiculopathy and nerve root compression from the neck.  With respect to the cervical spine, the examiner diagnosed the Veteran with chronic recurrent neck strain with radiculopathy.  The examiner opined that the Veteran's cervical spine condition was less likely than not related to her in-service car accident.  In support of that conclusion, the examiner cited the Veteran's report of neck pain and shoulder problems prior to the car accident, presumably referring to the Veteran's November 2009 claim in which she stated her neck and shoulder disabilities began in 1989.  

Additional medical clarification is required for two reasons.  First, if outstanding clinical records are obtained on remand, the February 2010 VA neck and shoulder examinations would be based on an incomplete record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).  Second, to the extent that the Veteran reported neck and shoulder pain that began prior to the documented car accident in 1995, her report of pain prior to the car accident does not foreclose the possibility she sustained an injury to her neck and shoulders in the car accident.  Further, the January 2010 examiner's findings suggest the Veteran's left shoulder symptomatology, in particular pain, stiffness, weakness, and incoordination, is due to radiculopathy and nerve root compression in the neck.  Thus, the evidence suggests the Veteran's left shoulder disability may be secondary to a cervical spine disability.  Accordingly, further clarification from the January 2010 VA examiner is required, and development based on theory of secondary service connection should be pursued.

At present the evidence of record does not warrant any further development with respect to the Veteran's right shoulder or heart claims.  However, if on remand additional evidence is obtained which necessitates further development on those claims, the AOJ should take steps to ensure such development is accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Obtain from the appropriate facility copies of all outstanding outpatient and inpatient clinical treatment records pertaining to the Veteran's hospitalization in August 1995, to include records from the Walter Reed Army Medical Center.  If the AOJ requires any additional information regarding the specific medical facility in which the hospitalization occurred, the Veteran should be contacted.  Additionally, verify that all of the Veteran's service treatment records have been associated with the record.  All efforts and requests to obtain such records must be documented in the claims file.

If, however, after making reasonable efforts to obtain named non-VA records, the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request that the Veteran provide or identify any pertinent evidence not already of record.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as outstanding VA treatment and evaluation records from June 2012 to present.  All records secured should be associated with the claims file.

4.  After the above development has been completed and any requested records have been associated with the claims file, return the Veteran's claims file to the examiner who conducted her February 2010 VA joints examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disability is related to service to include the Veteran's documented car accident in August 1995.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed left shoulder disability is related to service to include the Veteran's documented car accident in August 1995.

c)  If the examiner opines that the Veteran's cervical spine disability is related to service, is it at least as likely as not (a probability of 50 percent or greater) that any left shoulder disability is caused by her cervical spine disability.

d)  If the examiner opines that the Veteran's cervical spine disability is related to service, is it at least as likely as not (a probability of 50 percent or greater) that any left shoulder disability is aggravated by her cervical spine disability.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the cervical spine disability.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Review the medical report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Undertake any additional development deemed necessary based on the actions performed above.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




